                        IN TilE UNITED STATES DISTRICT COURT
                    FOR TilE EASTERN DISTRICT OF NORTII CAROLINA
                                  WESTERN DMSION
                                    No. 5:19-CV-32-D


RANDY DINGLE,                                )
                                             )
                              Plaintiff,     )
                                             )
               v.                            )                    ORDER
                                             )
JOSEPHN. CALLOWAY, etal.,                    )
                                             )
                              Defendants. )


       On February 5, 2019, plaintiff, appearing pro se, applied to proceed in forma pauperis

pursuant to 28 U.S.C. § 1915 [D.E. 1]. On February 12, 2019, the court referred plaintiff's motion

to proceed in forma pauperis to Magistrate Judge Swank [D.E. 4]. On Apri122, 2019, Judge Swank

issued a Memorandum and Recommendation and recommended that plaintiff's motion to proceed

in forma pauperis be denied [D.E. 6]. On Apri124, 2019, plaintiffpaid the court's filing fee and filed

his complaint [D.E. 7].

       In sum, plaintiff's motion to proceed in forma pauperis is DISMISSED as moot. The clerk

shall issue the summonses prepared by plaintiff [D.E. 1-3, 1-4, 1-5, 1-6].

       SO ORDERED. This t!' day of Apri12019.
